Citation Nr: 0824773	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-21 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim that his discharge from service 
does not constitutes a bar to all VA benefits, other than 
health care and related benefit

2.  Whether the character of the veteran's discharge from 
service constitutes a bar to all VA benefits, other than 
health care and related benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1962 until 
November 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 denial from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

The veteran was discharged in November 1964 under conditions 
other than honorable.  The veteran's discharge was upgraded 
in June 1977 to under honorable conditions.  A September 1977 
letter was mailed to the veteran, notifying him that his 
character of military service had been up-graded and was no 
longer a bar to VA benefits.  However, an April 1978 letter 
reported that a Discharge Review Board decision was necessary 
prior to the consideration of his claim.  A preliminary May 
1978 Discharge Review Board found that the veteran's 
contention was not sufficient to offset his disciplinary 
record and voted not to affirm his up-graded character of 
military service, as did a June 1978 Discharge Review Board.  
An August 1978 VA administrative decision found that the 
character of the veteran's discharge was a bar to VA 
benefits.  An October 2004 decision also informed the veteran 
that his discharge was under dishonorable conditions and 
represented a bar to VA benefits.  The veteran is currently 
appealing that determination.  

The veteran appears to raise a claim for PTSD in his May 2005 
VA Form 9.  However, this matter is not before the Board 
because it has not been prepared for appellate review. 
Accordingly, this matter is REFERRED to the RO for 
appropriate action.



FINDINGS OF FACT

1.  An August 1978 administrative decision found that the 
appellant's character of discharge for the period of service 
from August 1962 to November 1964 was a discharge not under 
conditions other than dishonorable and a bar on VA benefits.  
A notice of this decision was mailed to the veteran's address 
of record on August 14, 1978.  The appellant did not enter a 
notice of disagreement with this decision within one year of 
notice of the decision.  

2.  The evidence associated with the claims file subsequent 
to the August 1978 administrative decision relates to an 
unestablished fact necessary to substantiate the claim.  

3.  The veteran's discharge was under other than honorable 
conditions (OTH) due to willful and persistent misconduct.

4.  The competent medical evidence does not show that the 
veteran was insane at the time of the offenses leading to his 
OTH discharge and there is no evidence that his service was 
otherwise honest, faithful and meritorious.


CONCLUSIONS OF LAW

1.  The August 1978 administrative decision is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the August 1978 rating decision 
is new and material; the claim to reopen the question of 
whether the character of the veteran's discharge remains a 
bar to a grant of VA compensation benefits is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The OTH character of the veteran's discharge from service 
constitutes a bar to all VA benefits (other than health care 
and related benefits).  38 U.S.C.A. §§ 101(2), 5303; 38 
C.F.R. §§ 3.1(d), 3.12, 3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this decision, the Board reopens the claim of whether the 
appellant's discharge from service constitutes a bar to all 
VA benefits, other than health care and related benefits.  In 
view of the Board's decision to reopen the veteran's claim, a 
discussion of VA's duties to notify and assist in regards to 
that claim is unnecessary.

In regards to the issue of whether the character of the 
appellant's discharge from  service constitutes a bar to all 
VA benefits, other than health care and related benefits, as 
provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2005.  The letter 
informed him of what evidence was required to substantiate 
the claim and essentially informed him that it was his duty, 
and not VA's, to apply for a correction to his discharge.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Although the timing of the notice was 
after the initial adjudication of the current claim, the 
claim was subsequently readjudicated, thus curing any timing 
defect.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for his 
claimed disabilities.  However, there is no prejudice in 
issuing a final decision because the claim is in regards to 
the character of the appellant's discharge from  service 
constitutes a bar to all VA benefits, rather than service 
connection and any questions as to an appropriate disability 
rating or effective date are moot.  

Additionally, in the instant case the facts surrounding the 
veteran's discharge, in that he committed offenses during 
service, are not in dispute.  Resolution of the appellant's 
appeal is dependent on the military records substantiating 
the character of the veteran's service.  Therefore, because 
no reasonable possibility exists that would aid in 
substantiating this claim in regards to the evidence 
regarding the character of his service, any deficiencies of 
VCAA notice or assistance are rendered moot on that point.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  The veteran has also provided numerous statements, 
including during his RO hearing, as to his beliefs as to the 
character of his service and indicated actual knowledge of 
the role that his state of mind played in his discharge, by 
providing information regarding his state of mind at the time 
of his service and following service.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA service records and the veteran has 
submitted statements.  A RO hearing was provided to the 
veteran, as was a BVA hearing, which he subsequently 
cancelled.  

The veteran has claimed that he never received notice of the 
August 1978 administrative decision, as indicated in his June 
2005 RO hearing.  In a July 2008 Written Brief Presentation, 
the veteran's representative requested that his claim be 
remanded to the RO for further development since the veteran 
had provided adequate evidence that he had not received the 
May 1978 VA letter informing him of a review of his specially 
upgraded discharge and claimed that the veteran had not been 
provided an adequate opportunity to participate in the 
process that had resulted in the bar to his VA benefits.  

The Board notes, however, that the veteran has had ample 
opportunity to take part in the current claim to determine 
whether the character of the appellant's discharge from 
service constitutes a bar to all VA benefits.  The 
preliminary May 1978 and final July 1978 United States Army 
Discharge Review Board Case Report and Directive noted that 
the veteran's contentions included that he was young at the 
time of service and that approximately two years into service 
his father took sick and was expected to die.  He also 
claimed that he had time coming, but was not allowed to take 
it.  These contentions indicate that he was able to provide 
information to the Discharge Review Board at some point prior 
to his August 1978 administrative decision.   The veteran was 
also provided a RO Hearing in June 2005 and a BVA Hearing in 
August 2006, which the record indicates he cancelled.   
Furthermore, a March 2005 letter from the RO informed the 
veteran of the type of evidence needed to support his claim 
and the veteran failed to provide any such information.  The 
veteran's claim was reopened based on new evidence regarding 
the notice surrounding the August 1978 administrative 
decision.  The veteran thus had a full opportunity to take 
part in the process to determine whether the character of his 
discharge from service constitutes a bar to all VA benefits, 
other than health care and related benefits, and a remand for 
additional development is unnecessary.

Significantly, neither the veteran nor his representative has 
specifically identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

The veteran seeks to reopen a previously denied claim for 
benefits based on a finding that the veteran was discharged 
under conditions that barred him from VA benefits.  A review 
of the record indicates that the veteran was previously 
denied VA benefits due to the character of his discharged in 
an August 1978 administrative decision.  No notice of 
disagreement was filed and the administrative decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

The RO appears to have reopened the veteran's claim, in a 
July 2005 supplemental statement of the case, and proceeded 
to deny the claim on its merits.   However, the question of 
whether new and material evidence has been received to reopen 
a claim must be addressed by the Board regardless any RO 
action.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the August 1978 
administrative decision consisted of service records 
indicating multiple disciplinary infractions in the Army and 
that the veteran was discharged under conditions other than 
honorable.  
The record also indicated that the character of his military 
service had been up-graded, but was subsequently subject to 
review by a Military Discharge Review Board.  The United 
States Army Discharge Review Board, in July 1978, found that 
the appellant's contentions that he was young and that his 
father became sick during his service were not of sufficient 
substance in mitigation or extenuation and voted not to 
affirm his upgraded status.

The August 1978 administrative decision found the veteran's 
discharge to be a bar to VA benefits.  Subsequent to the 
August 1978 administrative decision, the veteran reported, in 
his June 2005 RO hearing, that he had moved prior to the 
mailing of the August 1978 decision and that he had not been 
forwarded any VA notice regarding his discharge review or of 
the August 1978 administrative decision.  He claimed to have 
only received the September 1977 letter indicating that his 
character of service had been upgraded.  He also submitted 
evidence, in the form of an August 2001 letter from the Army, 
indicating that mail sent to his former address, at the time 
his VA notices would have been mailed to him, had been 
returned due to the addressee being unknown.  He also 
reported that he did not contact VA again until his April 
2004 claim, over two decades after the August 1978 
administrative decision.  

The Board finds the evidence submitted since the August 1978 
administrative decision to be new and material as to the 
veteran's claim as to whether the character of the 
appellant's discharge from service constitutes a bar to all 
VA benefits, other than  health care and related benefits.  
It was not previously of record and is material to the 
veteran's ability to take part in the development of his 
prior claim.  Accordingly, the Board finds that the claim for 
whether the character of his discharge from service 
constitutes a bar to all VA benefits, other than health care 
and related benefits service connection, is reopened. 

Merits of the Claim
 
The veteran is appealing the denial of his eligibility for VA 
benefits.  While the veteran acknowledges that he received an 
OTH discharge, he asserts that his discharge had been 
upgraded and that he had not been informed that his upgrade 
had been reviewed and denied.  

Turning to the applicable law, the term 'veteran' means a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d).  If the former 
service member did not die in service, pension, compensation, 
or dependency and indemnity compensation is not payable 
unless the period of service on which the claim was based was 
terminated by a discharge or release under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.12.  The Board notes that service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

A discharge for willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.   
This includes a discharge under other than honorable 
conditions if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  See 38 C.F.R. § 3.12(d)(4).

Therefore, the Board must determine if the appellant was 
discharged by virtue of a minor offense which would not be 
considered willful and persistent misconduct if his service 
was otherwise honest, faithful and meritorious.  See 38 
C.F.R. § 3.12(d)(4).  

Service personnel records show that the veteran was written 
up for multiple violations of UCMJ Article 15, including for 
conducting himself in a disorderly manner in February 1964, 
being in an off limits establishment in May 1964, and failing 
to report to his place of duty for a required formation in 
June 1964.  Punishment included limits of restriction, 
reduction of grade, extra duty, and forfeit of funds.  An 
October 1943 Extract of Military Records of Previous 
Convictions also noted that the veteran had assaulted a 
German national and unlawfully received money from him, 
resulting in confinement and a forfeit of funds.  He was also 
found AWOL on two separate occasions and sentenced with hard 
labor and a monetary forfeit.

His personnel file also included numerous certificates from 
his superiors.  One September 21, 1964 Certificate from 
H.L.B. noted that while under his command, the veteran was 
found going through laundry bundles in the Supply Room at 
night and removing articles of clothing, and that an 
inventory of his wall locker found him to  be in possession 
of clothing that bore laundry markings that were not his own.  
H.L.B. further reported that the veteran's attitude was very 
bad and that he did not get along well with the other men in 
the unit.  H.L.B. considered him substandard and a detriment 
to the Army.  

A September 24, 1964 Certificate from J.H.E. reported that 
the veteran was involved in almost all of the disturbances in 
the Company area and downtown.  The veteran had a very 
belligerent attitude toward superiors and resented being told 
to do anything.  J.H.E. further reported that he had had to 
administer several article 15s on the veteran and that 
although he made rehabilitative efforts with the veteran, 
those efforts proved useless.  J.H.E. recommended that the 
veteran be eliminated from service.  

A September 25, 1964 Certificate from R.B.H., who served as 
the veteran's Platoon Leader and Executive Officer, reported 
that he had witnessed the Company Commander warn the veteran 
of dismissal after an article 15 for being involved in a 
rumpus in an off limits gasthaus and later after a rumpus in 
a barracks; however, hours after his barracks warning, the 
commanding officer found the veteran AWOL.  R.B.H. found the 
veteran to have immaturity evidenced by his continual lack of 
self control and recommended that he be eliminated from 
service.

An October 1964 Elimination Recommendation was also of record 
and reported that the veteran was a chronic troublemaker and 
a burden to his noncommissioned officers and officers.  The 
veteran did not respect authority and would only perform his 
job with supervision.  His offenses included assault, 
drunkenness, disrespect, going AWOL, missing bed check, and 
failure to obey orders.  The veteran was constantly in 
trouble and failed attempts at rehabilitation.  His conduct 
and efficiency was found unsatisfactory and an undesirable 
discharge was recommended.

The Board finds that these incidences reflect willful and 
persistent misconduct.  Although the majority of the offenses 
were minor, there is no evidence that the veteran's service 
was otherwise honest, faithful, or meritorious.  The evidence 
indicates that the veteran was found to unsatisfactorily 
perform his duties; he failed to obey orders, displayed a 
belligerent attitude, and was a burden to his superiors.  
Thus, the offenses leading to the OTH discharge were not 
otherwise honest, faithful, or meritorious.

Finally, the Board must determine if the appellant was insane 
during any period of his service.  Generally, VA benefits are 
not generally payable unless the period of service upon which 
the claim is based was terminated by discharge or release 
under conditions other than dishonorable.  See 38 U.S.C.A. §§ 
101(2), 101(18); 38 C.F.R. § 3.12(a).  However, if it is 
established that the person in question was insane at the 
time of committing the offense leading to the discharge, that 
person is not precluded from benefits by that discharge.  38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

In the present claim, there is no evidence that the appellant 
was insane at the time of the offenses leading to the 
discharge.  He has offered no evidence or allegation of 
insanity at the time of the offenses or while in-service.  
Additionally, an October 1964 Report of Psychiatric 
Evaluation found the veteran to have no evidence of 
delusions, hallucinations, or other symptoms of overt 
psychosis.  He was alert and co-operative with relevant and 
coherent speech patterns.  He also had no gross defects of 
orientation, intelligence, or judgment.  Motivation toward 
service was defective and attitude was ambivalent.  The 
examiner found that further rehabilitative efforts would 
probably not be effective.  

In summary, the Board finds that the evidence shows that the 
appellant was discharged due to misconduct.  The appellant 
was not insane at the time of incidents.  The Board also 
finds that there is no evidence that appellant's service at 
that time was otherwise characterized as honest, faithful and 
meritorious.  Given these findings, the Board concludes that 
the appellant is precluded from VA benefits by virtue of the 
character of the OTH discharge.

Finally, the Board notes that the health care related 
benefits authorized by Chapter 17, Title 38, United States 
Code, may be available to persons with other than honorable 
discharges for disability incurred or aggravated during 
service.  See 38 C.F.R. § 3.360 (2007).  Accordingly, 
although the appellant's receipt of VA compensation benefits 
has been barred by the above decision, he may still seek VA 
health care for any disability he asserts was the result of 
his military service.  Id.  In reference to the veteran's 
assertion that he received an official letter notifying him 
of entitlement to health care benefits, the veteran's 
description of the letter appears consistent with any health 
care eligibility he may be entitled to under 38 C.F.R.  § 
3.360 for a disability incurred or aggravated during service.  
The veteran has not asserted that he currently suffers from 
any disability incurred or aggravated during active duty 
service.

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim is denied.  


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen the claim for whether the 
character of the his discharge from service constitutes a bar 
to all VA benefits, other than health care and related 
benefits, is granted.  The appeal is granted to this extent 
only.  

The veteran's other than honorable discharge from service 
constitutes a bar to all VA benefits, other than health care 
authorized by Chapter 17, Title 38, United States Code and 
related benefits.



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


